Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey I. Blankman [732-815-0404] on 06/02/2022.
The application has been amended as follows: 

Cancel Claims 7-8, 15-16 and 21-23.

Claim 1 (Currently Amended) A method comprising: 
depositing a conformal amorphous silicon film doped with halogen atom by chemical vapor deposition, the chemical vapor deposition comprising exposing a substrate to a mixture of a silicon precursor and a halogen precursor; and 
annealing the amorphous silicon film doped with halogen atoms to drive the halogen atoms into the substrate, 
wherein the silicon precursor and the halogen precursor are different compounds, 
wherein the silicon precursor comprises one or more of a silane (SinH2n+2), halosilanes (SiX4), cyclic polymeric halosilanes (SiX2)n where n is greater than or equal to 3, a compound with the general formula SinHX2n+1, or a compound with the general formula SinH2X2n, 
wherein the halogen precursor comprises one or more of NX3, HX, SiX4, cyclic polymeric halosilanes ((SiX2)n where n is greater than or equal to 3), a compound with the general formula SinHX2n+1, a compound with the general formula SinH2X2n or a compound with the general formula SinXmH2n+2-m, where m is in the range of 1 to 2n+2, and 
wherein X is fluorine;
wherein the annealing process is a rapid thermal annealing process;
wherein the rapid thermal annealing process is a spike annealing process performed at a temperature of between about 700 °C and about 1100 °C; and
wherein the amorphous silicon film doped with halogen atoms has a dopant concentration greater than or equal to 1019 atoms/cm3.

Claim 12 (Currently Amended) A substrate processing method, comprising: 
depositing a conformal halogen doped amorphous silicon film on a three dimensional structure formed on a substrate, wherein the three dimensional structure is a FinFET device; 
exposing the three dimensional structure to a molecular fluorine; and 
annealing the conformal halogen doped silicon film to diffuse the halogen into the three dimensional structure to dope the FinFET device with halogen atoms, 
wherein depositing the conformal halogen doped film comprises exposing the three dimensional structure to a silicon and halogen precursor, 
wherein the silicon precursor and halogen precursor are different compounds,
wherein the silicon precursor comprises one or more of a silane (SinH2n+2), halosilanes (SiX4), cyclic polymeric halosilanes (SiX2)n where n is greater than or equal to 3, a compound with the general formula SinHX2n+1, or a compound with the general formula SinH2X2n, 
wherein the fluorine precursor comprises one or more of NX3, HX, SiX4, cyclic polymeric halosilanes ((SiX2)n where n is greater than or equal to 3), a compound with the general formula SinHX2n+1, a compound with the general formula SinH2X2n or a compound with the general formula SinXmH2n+2-m, where m is in the range of 1 to 2n+2, and 
wherein X is fluorine;
wherein the annealing process is a rapid thermal annealing process;
wherein the rapid thermal annealing process is a spike annealing process performed at a temperature of between about 700 °C and about 1100 °C; and
wherein the conformal halogen doped silicon film has a dopant concentration atoms greater than or equal to 1019 atoms/cm3.

Claim 18 (Currently Amended) A substrate processing method, comprising:
forming a three dimensional structure on a substrate;
exposing the three dimensional structure to one or more silicon and halogen containing precursors to deposit a conformal amorphous silicon film doped with fluorine atoms;
annealing the conformal amorphous silicon film to diffuse the fluorine atoms from the conformal film into the three dimensional structure;
removing the conformal amorphous silicon film; and
depositing a film comprising one or more of TiN, Ti, TaN, or Ta,
wherein the silicon and halogen containing precursors are different compounds, and
wherein the silicon and halogen containing precursor comprises a compound with the general formula SinFmH2n+2-m, where m is in the range of about 1 to about 2n+2;
wherein the annealing process is a rapid thermal annealing process;
wherein the rapid thermal annealing process is a spike annealing process performed at a temperature of between about 700 °C and about 1100 °C; and
wherein the amorphous silicon film doped with fluorine atoms has a dopant concentration greater than or equal to 1019 atoms/cm3.

	Claim 9 (Currently Amended) The method of claim [[8]] 1, wherein the spike annealing process comprises a laser spike anneal.

Claim 17 (Currently Amended) The method of claim [[16]] 12, wherein the spike annealing process comprises a laser spike anneal.

Allowable Subject Matter
Claims 1-2, 6, 9-12, 17-18, 20 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts fail to disclose or fairly suggest “wherein the conformal halogen doped silicon film has a dopant concentration atoms greater than or equal to 1019 atoms/cm3” in context with other limitations of the amended claim 1 as listed above.
The prior arts fail to disclose or fairly suggest “wherein the conformal halogen doped silicon film has a dopant concentration atoms greater than or equal to 1019 atoms/cm3” in context with other limitations of the amended claim 12 as listed above.
The prior arts fail to disclose or fairly suggest “wherein the amorphous silicon film doped with fluorine atoms has a dopant concentration greater than or equal to 1019 atoms/cm3” in context with other limitations of the amended claim 18 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894